Judgment unanimously affirmed. Memorandum: Defendant contends that, although the sentence imposed was the result of a plea bargain, we should reduce the sentence in the interest of justice. Given the serious nature of the crime and defendant’s participation therein, and our affirmance of the judgments of conviction of the three codefendants (People v Gianzero, 216 AD2d 961; People v Bletson, 210 AD2d 1013, lv denied 85 NY2d 936; People v Parks, 210 AD2d 1014), we decline to exercise our discretion to reduce the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Cattaraugus County Court, Himelein, J.— Attempted Murder, 2nd Degree.) Present — Denman, P. J., Fallon, Wesley, Doerr and Boehm, JJ.